Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicants’ terminal disclaimer, filed on February 1, 2022 has been approved and overcomes the ODP rejections of claims 76-89 as not being patentable over 1-14 of US Patent No. 10/124,000; claims 1-12 of US patent No. 9,216,174 and claims 1-69 of US Patent No. 7,790,743.  The claims 76-89 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a method of inhibiting the interaction between LFA-1 and ICAM-1 using a compound having the Formula 
    PNG
    media_image1.png
    170
    279
    media_image1.png
    Greyscale
wherein all variables are defined in claim 76. The closest prior art is 6,358,976 which teaches compounds such as 
    PNG
    media_image2.png
    105
    262
    media_image2.png
    Greyscale
but does not teach compounds having the bicyclic het ring core structure as seen in the instant claims and does not teach a method of inhibiting the interaction between LFA-1 and ICAM-1.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626